UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1741


OSCAR GUEVARA BELTRAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 7, 2014               Decided:   February 19, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner. Stuart F. Delery, Assistant Attorney General, David
V. Bernal, Assistant Director, Jesse M. Bless, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar Guevara Beltran, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing      his     appeal     from     the     immigration

judge’s decision pretermitting his application for cancellation

of   removal.     Because     the   petition       for   review    was     not     filed

within thirty days of the Board’s order, we dismiss for lack of

jurisdiction.

            The   Board’s     decision       was   issued    on     May       8,   2013.

Pursuant to 8 U.S.C. § 1252(b)(1) (2012), Guevara Beltran had

thirty days, or until Friday, June 7, 2013, to timely file the

petition for review.         The Supreme Court has held that this time

period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”               Stone v. INS, 514 U.S. 386,

405 (1995).       It is “not subject to equitable tolling.”                          Id.

Because Guevara Beltran did not file his petition until Monday,

June 10, 2013, the petition for review was untimely filed.

            Accordingly, we dismiss the petition for review for

lack of jurisdiction.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court   and     argument      would       not    aid   the

decisional process.

                                                             PETITION DISMISSED



                                         2